CULLEN, J.
I concur, except that I think the executors were-entitled to full commissions, as a matter of right, to the same extent as other executors. If a testator wishes to avoid this, the only way he can accomplish his desire is to make the appointment of the executor conditional upon his executing an agreement to serve without further compensation than that allowed by the will. Executors’' commissions are none too large for faithful service, and it is my-notion that the best practice is to give executors full compensation, and then hold them to the strictest accountability. I imagine persons could readily be got to serve in the case of a large estate without pay, but they would be apt to manage the estate so as to get indirectly a much larger profit than that allowed by the statute. It-is such management that leads to the depletion of trust estates, which-often comes up in the courts. Except where it is a matter of affection or duty, services rendered without pay are generally worth n©« more than what is paid for them.